NOTE: This order is n0nprecedential.
United States Court of AppeaIs
for the Federal Circuit
IN RE CYCLOBENZAPRINE HYDROCHLORIDE
EXTENDED~RELEASE CAPSULE PATENT
LITIGATION .
EURAND, INC. (NOW KNOWN AS APTALIS
PHARMATECH, INC.) AND ANESTA AG,
Plain,tiffs-Appellants,
V. _
ANCHEN PHARMACEUTICALS, INC. AND
ANCHEN, INC.,
Defendants-Appellees.
2011-1408, -141(}, -1411, -1412
Appea1s from the United States District C0urt for the
District of De1aware in case n0. 09-MD-2118, Judge Sue
L. R0bins0n.
ON MOTION
ORDER

EURAND V. ANCHEN PHARMA 2
Upon consideration of the appellants motion to with-
draw these appea1s, and the motion to revise the official
caption,
IT ls ORDERED THAT:
(1) The motion to withdraw the appeals is granted
The appeals are dismissed
(2) The motion to revise the caption is granted The
revised official caption is reflected above. '
(3) Each side shall bear its own costs
(4) Any other pending motions are denied as 1noot_.
FoR THE CoURT
mm 3 1  lsi Jan Horbaly
Date J an Horba1y
C1erk
cc: Wi11ian:1 J. Marsden, Jr., Esq.
Donald J. Mizerk, Esq.
s2O
1ssUED As A MANDATE; AUG 3 1 wl
FlLED
u.s. count or m=PEALs ron
11-le FEoEsAL cannon
AUG 3 1 2011
JAN HORBiLY
C|.ERK